Exhibit 10(j)(3)

AMENDMENTS TO THE

ALCOA INC.

EMPLOYEES’ EXCESS BENEFITS PLAN A

Pursuant to Section 5.1 of the Plan, which provides that the Plan may be amended
in whole or in part at any time, effective December 31, 2007, the Plan is
revised as follows:

 

1. A new section 5.2 is added as follows:

5.2 Provisions Upon Change of Control. Notwithstanding any other provision of
the plan, in the event of a Change in Control, as defined in the Alcoa
Retirement Plan I, neither the Company, Board, Plan Administrator, the Committee
or other designee of the Board, may, during the three-year period commencing on
the date that the Change of Control occurs:

A. Amend, modify, or terminate the Plan, except to the extent as may be legally
required by any law or regulations prescribed thereunder, or any provisions of
the Internal Revenue Code or any regulation prescribed thereunder; or

B. Reduce future Plan benefits of any Participant.

 

2. In all other respects, the plan is ratified and confirmed.

 

- 1 -